Exhibit 10.4

GUARANTY

THIS GUARANTY (this “Guaranty”) is entered into as of July 30, 2015, by and
among each of the signatories party hereto and each other Person who becomes a
party hereto pursuant to Section 25 (including any permitted successors and
assigns, collectively, the “Guarantors” and each individually, a “Guarantor”)
for the benefit of LEGACYTEXAS BANK, successor to ViewPoint Bank, N.A. (the
“Lender”), and its Affiliates (the Lender and its Affiliates, together with
their successors and assigns, herein sometimes collectively called
“Beneficiaries”). Unless otherwise defined herein, all capitalized terms have
the meanings given to such terms in the Loan Agreement (as defined herein).

THIS GUARANTY AND PAYMENT OF THE OBLIGATIONS HEREUNDER ARE SUBORDINATED IN THE
MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT OF
EVEN DATE HEREWITH BETWEEN GENERAL ELECTRIC CAPITAL CORPORATION AND LEGACYTEXAS
BANK, AND ACKNOWLEDGED AND AGREED TO BY NOBILIS HEALTH CORP.

INTRODUCTORY PROVISIONS:

Victory Medical Center Plano, L.P., a Texas limited partnership (“Prior
Borrower”) and Lender previously executed that certain Loan Agreement, dated as
of April 17, 2014 (such agreement, together with all amendments, restatements,
supplements and other modifications prior to the date of this Agreement, the
“Existing Loan Agreement”), whereby the Lender made certain loans to Prior
Borrower as set forth therein.

In connection with the Existing Loan Agreement, Victory Parent Company, LLC, a
Texas limited liability company (“Prior Guarantor”) executed that certain
Guaranty, dated as of April 17, 2014, in favor of the Lender (such agreement,
together with all amendments, restatements, supplements and other modifications
prior to the date of this Agreement, the “Existing Guaranty”), to guarantee the
obligations of Prior Borrower as described therein.

On or prior to the date hereof, Prior Borrower has sold to Marsh Lane Surgical
Hospital, LLC, a Texas limited liability company (the “Borrower”), and the
Borrower has purchased from Prior Borrower, certain assets of Prior Borrower
and, in connection therewith, each of the Borrower and Nobilis Health Corp., a
corporation formed under the laws of the province of British Columbia (“Parent”)
expressly assumed all rights, obligations and liabilities of Prior Borrower and
Prior Guarantor, respectively, created or arising under the Existing Loan
Agreement and the other loan documents related thereto pursuant to the terms and
conditions of an Assumption Agreement of even date herewith.

In connection with the foregoing, the Borrower and the Lender are now entering
into an amended and restated Loan Agreement, dated as of the date hereof (as it
may be amended, supplemented, restated or modified from time to time, the “Loan
Agreement”).

It is a condition precedent to the effectiveness of the Loan Agreement that
Parent and the other Guarantors shall have executed and delivered this Guaranty,
which amends and restates the Existing Guaranty in its entirety, and the
Guarantors are entering into this Guaranty in order to, among other things,
induce the Lender to enter into and extend credit to the Borrower under and in
accordance with the Loan Agreement.

 

- 1 -



--------------------------------------------------------------------------------

The Borrower is an Affiliate or a Subsidiary of each Guarantor, and the
extension of credit to the Borrower is a substantial and direct benefit to each
Guarantor.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each Guarantor hereby guarantees to Beneficiaries the
prompt payment and performance of the Guaranteed Obligations, this Guaranty
being upon the following terms and conditions:

Section 1 Definitions. As used in this Guaranty, the following terms have the
following meanings:

Applicable Law: As to any Guarantor, each statute, law, ordinance, regulation,
order, judgment, injunction or decree of the United States or Canada or any
state, province or commonwealth, any municipality, any foreign country, or any
territory, possession or tribunal applicable to such Guarantor.

Borrower: Marsh Lane Surgical Hospital, LLC, a Texas limited liability company,
and without limitation, the Borrower’s successors and assigns (regardless
whether such successor or assign is formed by or results from any merger,
consolidation, conversion, sale or transfer of assets, reorganization, or
otherwise) including the Borrower as a debtor-in-possession, and any receiver,
trustee, liquidator, conservator, custodian, or similar party hereafter
appointed for the Borrower or all or substantially all of its assets pursuant to
any liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar Debtor Relief Laws from
time to time in effect.

Debtor Relief Laws: The Bankruptcy Code of the United States, the Bankruptcy
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding Up and Restructuring Act (Canada), and all other legislation in any
applicable jurisdiction relating to liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, insolvency, reorganization, fraudulent transfer or
conveyance, suspension of payments, arrangement, compromise or re adjustment of
debt, dissolution or winding up or similar laws affecting the rights or remedies
of creditors generally, as in effect from time to time.

Guaranteed Obligations: The Obligations (as defined in the Loan Agreement) and
the Guaranteed Performance Obligations.

Guaranteed Performance Obligations: All of the obligations of the Borrower and
each Guarantor under the Loan Documents other than an obligation to pay money.

 

- 2 -



--------------------------------------------------------------------------------

Section 2 PAYMENT. Each Guarantor hereby unconditionally and irrevocably
guarantees to Beneficiaries the full and punctual payment when due, whether on
demand, at stated maturity, by lapse of time, by acceleration of maturity, or
otherwise, and at all times thereafter, of the Guaranteed Obligations. This
Guaranty covers the Guaranteed Obligations, whether presently outstanding or
arising subsequent to the date hereof, including all amounts advanced by any
Beneficiary in stages or installments. The guaranty of the Guarantors as set
forth in this Section 2 is a continuing guaranty of payment and not a guaranty
of collection. Each Guarantor acknowledges and agrees that such Guarantor may be
required to pay and perform the Guaranteed Obligations in full without
assistance or support from the Borrower, any other Guarantor, or any other
party. Each Guarantor agrees that if all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether on the scheduled
payment date, by lapse of time, by acceleration of maturity or otherwise, such
Guarantor shall, immediately upon demand by a Beneficiary, pay the amount due on
the Guaranteed Obligations to such Beneficiary at Beneficiary’s address as set
forth herein. Such demand(s) may be made at any time coincident with or after
the time for payment of all or part of the Guaranteed Obligations, and may be
made from time to time with respect to the same or different items of Guaranteed
Obligations. Such demand shall be made, given and received in accordance with
the notice provisions hereof.

Section 3 PERFORMANCE. Each Guarantor hereby unconditionally and irrevocably
guarantees to Beneficiaries the timely performance of the Guaranteed Performance
Obligations. The obligations and liability of the Guarantors under this
Section 3 shall not be limited or restricted by the existence of, or any terms
of, the guaranty of payment under Section 2 of this Guaranty.

Section 4 PRIMARY LIABILITY OF THE GUARANTORS.

(a) This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance. Each Guarantor is and shall be jointly and severally
liable for the payment and performance of the Guaranteed Obligations, as set
forth in this Guaranty, as a primary obligor.

(b) In the event of default in payment or performance of the Guaranteed
Obligations, or any part thereof, when such Guaranteed Obligations become due,
whether by its terms, by acceleration, or otherwise, each Guarantor shall
promptly pay the amount due thereon to Beneficiaries, upon demand, in lawful
money of the United States of America or perform the obligations to be performed
hereunder, and it shall not be necessary for any Beneficiary in order to enforce
such payment and performance by any Guarantor first, or contemporaneously, to
institute suit or exhaust remedies against the Borrower or others liable on the
Guaranteed Obligations, including any other Guarantor, or to enforce any rights,
remedies, powers, privileges or benefits of any Beneficiary against any
Collateral, or any other security or collateral which shall ever have been given
to secure the Guaranteed Obligations.

(c) Suit may be brought or demand may be made against all parties who have
signed this Guaranty or any other guaranty in favor of Beneficiaries covering
all or any part of the Guaranteed Obligations, or against any one or more of
them, separately or together, without impairing the rights of any Beneficiary
against any party hereto. Any time that a Beneficiary is entitled to exercise
its rights or remedies hereunder, such Beneficiary may in its discretion elect
to demand payment and/or performance. If a Beneficiary elects to demand
performance, it shall at all times thereafter have the right to

 

- 3 -



--------------------------------------------------------------------------------

demand payment until all of the Guaranteed Obligations have been paid and
performed in full. If a Beneficiary elects to demand payment, it shall at all
times thereafter have the right to demand performance until all of the
Guaranteed Obligations have been paid and performed in full.

(d) Any amount of the Guaranteed Obligations which may not be recoverable from a
Guarantor by the Beneficiaries under this Guaranty on the basis of a guaranty
will be recoverable by the Beneficiaries from such Guarantor as principal debtor
of that amount, and that amount will be paid to the Beneficiaries immediately
after demand for that amount as provided in this Guaranty.

Section 5 OTHER GUARANTEED DEBT. If any Guarantor becomes liable for any
indebtedness owing by the Borrower to Beneficiaries, or any or some of them, by
endorsement or otherwise, other than under this Guaranty, such liability shall
not be in any manner impaired or affected hereby, and the rights and remedies
hereunder shall be cumulative of any and all other rights and remedies that
Beneficiaries may ever have against the Guarantors. For certainty, this Guaranty
is in addition to and without prejudice to any other guarantys or security held
by the Beneficiaries or any other rights of the Beneficiaries. The exercise by
Beneficiary of any right or remedy hereunder or under any other instrument, or
at law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy by such Beneficiary or any other Beneficiary.

Section 6 SUBROGATION. Until the Guaranteed Obligations have been paid, in full,
each Guarantor hereby covenants and agrees that it shall not assert, enforce, or
otherwise exercise (a) any right of subrogation to any of the rights, remedies
or Liens of Beneficiaries or any other beneficiary against the Borrower or its
Affiliates or any other guarantor of the Guaranteed Obligations or any
collateral or other security, or (b) unless such rights are expressly made
subordinate to the Guaranteed Obligations (in form and upon terms acceptable to
the Lender) and the rights or remedies of Beneficiaries under this Guaranty and
the Loan Documents, any right of recourse, reimbursement, contribution,
indemnification, or similar right against the Borrower or its Affiliates or any
other guarantor of all or any part of the Guaranteed Obligations.

Section 7 SUBORDINATED DEBT. All principal of and interest on all indebtedness,
liabilities, and obligations of the Borrower or its Affiliates to any Guarantor
(the “Subordinated Debt”) now or hereafter existing, due or to become due to any
Guarantor, or held or to be held by any Guarantor, whether created directly or
acquired by assignment or otherwise, and whether evidenced by written instrument
or not, shall be expressly subordinated to the Guaranteed Obligations. Until
such time as the Guaranteed Obligations are paid and performed in full and all
commitments to lend under the Loan Documents have terminated, each Guarantor
agrees not to receive or accept any payment from the Borrower with respect to
the Subordinated Debt at any time an Event of Default has occurred and is
continuing; and, in the event any Guarantor receives any payment on the
Subordinated Debt in violation of the foregoing, such Guarantor will hold any
such payment in trust for Beneficiaries and forthwith turn it over to
Beneficiaries in the form received, to be applied to the Guaranteed Obligations.

 

- 4 -



--------------------------------------------------------------------------------

Section 8 OBLIGATIONS NOT TO BE DIMINISHED. Each Guarantor hereby agrees that
its obligations under this Guaranty shall not be released, discharged,
diminished, impaired, reduced, or affected for any reason or by the occurrence
of any event, including, without limitation, one or more of the following
events, whether or not with notice to or the consent of such Guarantor: (a) the
taking or accepting of collateral as security for any or all of the Guaranteed
Obligations or the release, surrender, exchange, or subordination of any
collateral now or hereafter securing any or all of the Guaranteed Obligations;
(b) any partial release of the liability of the Borrower, any other Guarantor,
or the full or partial release of any other guarantor or obligor from liability
for any or all of the Guaranteed Obligations; (c) any disability of the
Borrower, or the dissolution, insolvency, or bankruptcy of the Borrower, any
other Guarantor, or any other party at any time liable for the payment of any or
all of the Guaranteed Obligations; (d) any renewal, extension, modification,
waiver, amendment, or rearrangement of any or all of the Guaranteed Obligations
or any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Obligations; (e) any adjustment,
indulgence, forbearance, waiver, or compromise that may be granted or given by
any Beneficiary to the Borrower, any other Guarantor, or any other party ever
liable for any or all of the Guaranteed Obligations; (f) any neglect, delay,
omission, failure, or refusal of any Beneficiary to take or prosecute any action
for the collection of any of the Guaranteed Obligations or to foreclose or take
or prosecute any action in connection with any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Guaranteed Obligations; (g) the unenforceability or invalidity of any or all of
the Guaranteed Obligations or of any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Obligations; (h) any payment by the Borrower or any other party to any
Beneficiary is held to constitute a preference under applicable Debtor Relief
Laws or if for any other reason any Beneficiary is required to refund any
payment or pay the amount thereof to someone else; (i) the settlement or
compromise of any portion of the Guaranteed Obligations; (j) the non-perfection
of any security interest or Lien securing any or all of the Guaranteed
Obligations; (k) any impairment of any collateral securing any or all of the
Guaranteed Obligations; (l) the failure of any Beneficiary to sell any
collateral securing any or all of the Guaranteed Obligations in a commercially
reasonable manner or as otherwise required by law; (m) any change in the
corporate existence, structure, or ownership of the Borrower; or (n) any other
circumstance which might otherwise constitute a defense available to, or
discharge of, the Borrower, any Guarantor, or any other obligor, other than
payment and each Guarantor waives all such defenses.

Section 9 WAIVERS. Each Guarantor waives (a) any right to revoke this Guaranty
with respect to future indebtedness; (b) any right to require any Beneficiary to
do any of the following before such Guarantor is obligated to pay the Guaranteed
Obligations or before any Beneficiary may proceed against such Guarantor:
(i) sue or exhaust remedies against the Borrower, the Guarantors, and other
guarantors or obligors, (ii) sue on an accrued right of action in respect of any
of the Guaranteed Obligations or bring any other action, exercise any other
right, or exhaust all other remedies, or (iii) enforce rights against the
Borrower’s assets or the collateral pledged by the Borrower to secure the
Guaranteed Obligations; (c) any right relating to the timing, manner, or conduct
of such Beneficiary’s enforcement of rights against the Borrower’s assets or the
collateral pledged by the Borrower to secure the Guaranteed Obligations; (d) if
any Guarantor and the Borrower (or a third-party) have each pledged assets to
secure the Guaranteed Obligations, any right to require any Beneficiary to
proceed first against the other collateral before proceeding against collateral
pledged by any Guarantor; (e) except as expressly required hereby or by any
Applicable Law, promptness, diligence, notice of any

 

- 5 -



--------------------------------------------------------------------------------

default under the Guaranteed Obligations, notice of acceleration or intent to
accelerate, demand for payment, notice of acceptance of this Guaranty,
presentment, notice of protest, notice of dishonor, notice of the incurring by
the Borrower of additional indebtedness, notice of any suit or other action by
any Beneficiary against the Borrower or any other Person, any notice to any
party liable for the obligation which is the subject of the suit or action, and
all other notices and demands with respect to the Guaranteed Obligations and
this Guaranty; (f) any rights or defenses it might have as a result of (i) any
event, whether or not attributable to the Beneficiaries or any of them, that may
be considered to have caused or accelerated the bankruptcy or insolvency of the
Borrower or any other Person, or to have resulted in the initiation of any of
those proceedings; (ii) any failure by the Beneficiaries, or any of them, to
abide by any of the terms and conditions of the Loan Agreement or any of the
other Loan Documents with, or to meet any of its obligations or duties owed to,
the Borrower or any of the Guarantors or any other Person, or any breach of any
duty, whether as fiduciary or otherwise, that exists or is alleged to exist
between the Beneficiaries, or any of them, and the Borrower, any of the
Guarantors or any other Person; or (iii) the benefit of any law which provides
that the obligation of a guarantor must not be larger in amount, or in other
respects more burdensome, than that of the principal obligation or which reduces
a guarantor’s obligation in proportion to the principal obligation; (g) each of
the foregoing rights or defenses regardless whether they arise under (i) Chapter
43 et seq. of the Texas Civil Practice and Remedies Code, as amended,
(ii) Section 17.001 of the Texas Civil Practice and Remedies Code, as amended,
(iii) Rule 31 of the Texas Rules of Civil Procedure, as amended, (iv) common
law, in equity, under contract, by statute, or otherwise; and (g) any and all
rights under Sections 51.003, 51.004 and 51.005 of the Texas Property Code, as
amended, if applicable.

Section 10 INSOLVENCY. Should any Guarantor become insolvent, or fail to pay
such Guarantor’s debts generally as they become due, or voluntarily seek,
consent to, or acquiesce in the benefit or benefits of any Debtor Relief Law, or
become a party to (or be made the subject of) any proceeding provided for by any
Debtor Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights and remedies of Beneficiaries granted
hereunder, then, in any such event, the Guaranteed Obligations shall be, as
between such Guarantor and Beneficiaries, a fully matured, due, and payable
obligation of such Guarantor to Beneficiaries (without regard to whether the
Borrower is then in default under the Loan Agreement or whether the Guaranteed
Obligations, or any part thereof is then due and owing by the Borrower to
Beneficiaries), payable in full by such Guarantor to Beneficiaries upon demand,
which shall be the estimated amount owing in respect of the contingent claim
created hereunder.

Section 11 TERMINATION. Each Guarantor’s obligations hereunder shall remain in
full force and effect until all commitments to lend under the Loan Documents
have terminated, and the Guaranteed Obligations have been paid in full. If at
any time any payment of the principal of or interest or any other amount payable
by the Borrower under the Loan Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Guarantor’s obligations hereunder with respect to
such payment shall be reinstated as though such payment had been due but not
made at such time.

 

- 6 -



--------------------------------------------------------------------------------

Section 12 REPRESENTATIONS AND WARRANTIES. Each Guarantor represents and
warrants as follows:

(a) Such Guarantor (a) is a corporation, limited partnership and/or limited
liability company duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its organization; (b) has all requisite power
and authority to own its assets and carry on its business as now being or as
proposed to be conducted; and (c) is qualified to do business in all
jurisdictions in which the nature of its business makes such qualification
necessary. Such Guarantor has the power and authority to execute, deliver, and
perform its obligations under this Guaranty and the other Loan Documents to
which it is or may become a party.

(b) The execution, delivery, and performance by such Guarantor of this Guaranty
and the other Loan Documents to which such Guarantor is or may become a party
and compliance with the terms and provisions hereof and thereof have been duly
authorized by all requisite action on the part of such Guarantor and do not and
will not (a) violate or conflict with, or result in a breach of, or require any
consent under (i) the Constituent Documents of such Guarantor, (ii) any
applicable law, rule, or regulation or any order, writ, injunction, or decree of
any Governmental Authority or arbitrator (except as would not reasonably be
expected to have a Material Adverse Effect), or (iii) any agreement or
instrument to which such Guarantor is a party or by which it or any of its
Property is bound or subject (other than to the extent such conflict or breach
would not reasonably be expected to have a Material Adverse Effect), or
(b) result in the creation or imposition of any Lien upon any of the revenues or
assets of such Guarantor.

(c) There is no action, suit, investigation, or proceeding before or by any
Governmental Authority or arbitrator pending or, to the knowledge of such
Guarantor, threatened against or affecting such Guarantor that would, if
adversely determined, have a Material Adverse Effect on such Guarantor. There
are no outstanding judgments against such Guarantor.

(d) This Guaranty constitutes, and the other Loan Documents to which such
Guarantor is party, when delivered, shall constitute legal, valid, and binding
obligations of such Guarantor, enforceable against such Guarantor in accordance
with their respective terms, except as limited by Debtor Relief Laws and general
principles of equity.

(e) No authorization, approval, or consent of, and no filing or registration
with, any Governmental Authority or third party is or will be necessary for the
execution, delivery, or performance by such Guarantor of this Guaranty and the
other Loan Documents to which such Guarantor is or may become a party or the
validity or enforceability thereof.

(f) Such Guarantor has, independently and without reliance upon any Beneficiary
and based upon such documents and information as such Guarantor has deemed
appropriate, made its own analysis and decision to enter into this Guaranty, and
such Guarantor has adequate means to obtain from the Borrower on a continuing
basis information concerning the financial condition and assets of the Borrower,
and such Guarantor is not relying upon any Beneficiary to provide (and no
Beneficiary shall have duty to provide) any such information to such Guarantor
either now or in the future.

 

- 7 -



--------------------------------------------------------------------------------

Section 13 MUTUAL BENEFIT. The value of the consideration received and to be
received by each Guarantor is reasonably worth at least as much as the liability
and obligation of such Guarantor hereunder, and such liability and obligation
may reasonably be expected to benefit such Guarantor directly or indirectly.

Section 14 COVENANTS. To the extent not already required by the Loan Agreement,
so long as this Guaranty remains in full force and effect, each Guarantor shall,
unless Beneficiaries shall otherwise consent in writing:

(a) Furnish, or cause Borrower to furnish, to Beneficiaries written notice of
the occurrence of any Default promptly upon obtaining knowledge thereof.

(b) Furnish to Beneficiaries such additional information concerning such
Guarantor, the Borrower or any of the Borrower’s Subsidiaries as Beneficiaries
may reasonably request.

(c) Obtain at any time and from time to time all authorizations, licenses,
consents or approvals as shall now or hereafter be necessary under all
Applicable Laws or regulations or otherwise in connection with the execution,
delivery and performance of this Guaranty, and promptly furnish copies thereof
to Beneficiaries upon request.

In addition to the foregoing, each Guarantor agrees to comply with any
requirements in the Loan Agreement applicable to such Guarantor.

Section 15 NO FRAUDULENT TRANSFER. It is the intention of each Guarantor and
Beneficiaries that the amount of the Guaranteed Obligations guaranteed by such
Guarantor by this Guaranty shall be in, but not in excess of, the maximum amount
permitted by fraudulent conveyance, fraudulent transfer, or similar laws
applicable to such Guarantor. Accordingly, notwithstanding anything to the
contrary contained in this Guaranty or any other agreement or instrument
executed in connection with the payment of any of the Guaranteed Obligations,
the amount of the Guaranteed Obligations guaranteed by each Guarantor by this
Guaranty shall be limited to that amount which after giving effect thereto would
not (a) render such Guarantor insolvent, (b) result in the fair saleable value
of the assets of such Guarantor being less than the amount required to pay its
debts and other liabilities (including contingent liabilities) as they mature,
or (c) leave such Guarantor with unreasonably small capital to carry out its
business as now conducted and as proposed to be conducted, including its capital
needs, as such concepts described in clauses (a), (b) and (c) of this
Section 15, are determined under Applicable Law, if the obligations of such
Guarantor hereunder would otherwise be set aside, terminated, annulled or
avoided for such reason by a court of competent jurisdiction in a proceeding
actually pending before such court.

Section 16 SUCCESSORS AND ASSIGNS. This Guaranty is for the benefit of
Beneficiaries and their successors and assigns, and, in the event of an
assignment of the Guaranteed Obligations in accordance with the provisions of
the Loan Agreement, or any part thereof, the rights and remedies hereunder, to
the extent applicable to the indebtedness so

 

- 8 -



--------------------------------------------------------------------------------

assigned, may be transferred with such indebtedness. This Guaranty is binding on
each Guarantor, and its successors and permitted assigns; provided that, no
Guarantor may assign its obligations under this Guaranty without obtaining the
prior written consent of the Lender, and any assignment purported to be made
without the prior written consent of the Lender shall be null and void.

Section 17 LOAN AGREEMENT. The Loan Agreement, and all of the terms thereof, are
incorporated herein by reference, the same as if stated verbatim herein, and
each Guarantor agrees that Beneficiaries may exercise any and all rights granted
to it under the Loan Agreement and the other Loan Documents without affecting
the validity or enforceability of this Guaranty.

Section 18 AMENDMENTS. No amendment or waiver of any provision herein nor
consent to any departure therefrom by any Guarantor shall be effective unless
the same shall be in writing and signed by Beneficiaries and such Guarantor, and
then, such amendment, waiver, or consent shall be effective only in the specific
instance and for the specific purpose for which given.

Section 19 SETOFF RIGHTS. If an Event of Default shall have occurred and be
continuing, Beneficiaries shall have the right, to the fullest extent permitted
by applicable law, to set off and apply against this Guaranty or the Guaranteed
Obligations or both, at any time, any and all deposits (general or special, time
or demand, provisional or final) or other sums at any time credited by or owing
from any Beneficiary to such Guarantor. As security for this Guaranty and the
Guaranteed Obligations, each Guarantor hereby grants Beneficiaries a security
interest in all money, instruments, certificates of deposit, and other property
of such Guarantor now or hereafter held by Beneficiaries, including, without
limitation, property held in safekeeping. In addition to Beneficiaries’ right of
setoff and as further security for this Guaranty and the Guaranteed Obligations,
each Guarantor hereby grants Beneficiaries a security interest in all deposits
(general or special, time or demand, provisional or final) and all other
accounts of such Guarantor now or hereafter on deposit with or held by
Beneficiaries or any or some of them and all other sums at any time credited by
or owing from each Beneficiary to such Guarantor. The rights and remedies of
Beneficiaries hereunder are in addition to other rights and remedies (including,
without limitation, other rights of setoff) which Beneficiaries may have. The
Lender agrees to promptly notify the affected Guarantor upon any such set off
and application; provided, however, that the failure to give such notice shall
not affect the validity of such set off and application.

Section 20 TIME OF ESSENCE. Time shall be of the essence in this Guaranty with
respect to all of each party’s obligations hereunder.

Section 21 GOVERNING LAW; VENUE; SERVICE OF PROCESS. This Guaranty shall be
governed by and construed in accordance with the laws of the State of Texas and
the Applicable Laws of the United States of America. This Guaranty has been
entered into in Dallas County, Texas, and it shall be performable for all
purposes in Dallas County, Texas. Any action or proceeding against the Borrower
or any Guarantor under or in connection with any of the Loan Documents may be
brought in any state or federal court in Dallas County, Texas. Each Guarantor
hereby irrevocably (a) submits to the nonexclusive jurisdiction of such courts,
and (b) waives any objection it may now or hereafter have as to the venue of any
such action or proceeding brought in any such court or that any such court is an
inconvenient forum. Nothing

 

- 9 -



--------------------------------------------------------------------------------

herein or in any of the other Loan Documents shall affect the right of the
Lender to serve process in any manner permitted by law or shall limit the right
of the Lender to bring any action or proceeding against the Borrower or any
Guarantor or with respect to any of its Property in courts in other
jurisdictions. Any action or proceeding by the Borrower or any Guarantor against
the Lender shall be brought only in a court located in Dallas County, Texas.

Section 22 CURRENCY. Each of the Guarantors shall make payment to the
Beneficiaries hereunder in the same currency as is required to be paid by the
Borrower to the Beneficiaries in respect of the Guaranteed Obligations (the
“Required Currency”). If a Guarantor makes a payment the Beneficiaries hereunder
in any other currency (the “Payment Currency”), such payment shall constitute
satisfaction of the liability of such Guarantor hereunder only to the extent
that the Beneficiaries are able to purchase Required Currency with the amount of
the Payment Currency received from such Guarantor on the date of receipt, in
accordance with the Beneficiaries’ normal practice; and such Guarantor shall
remain liable to the Beneficiaries for any deficiency together with interest
thereon payable pursuant to the Loan Agreement.

Section 23 WITHHOLDING TAX. Except as otherwise required by law, each payment by
a Guarantor hereunder shall be made without withholding for or on account of any
present or future tax imposed by or within the jurisdiction in which such
Guarantor is domiciled, any jurisdiction from which such Guarantor makes any
payment or any other jurisdictions, or (in each case) any political subdivision
or taxing authority thereof or therein. If any such withholding is required by
law, such Guarantor shall make the withholding, pay the amount withheld to the
appropriate governmental authority before penalties attach thereto or interest
accrues thereon and forthwith pay to the Beneficiaries such additional amount as
may be necessary to ensure that the net amount actually received by the
Beneficiaries (after payment of such taxes including any taxes on such
additional amount paid) is equivalent to the mount which the Beneficiaries would
have received if no amounts had been withheld.

Section 24 COUNTERPARTS. This Guaranty may be executed in multiple counterparts,
each of which, for all purposes, shall be deemed an original (including
electronic copies), and all of which taken together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page of
this Guaranty by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Guaranty.

Section 25 ADDITIONAL GUARANTORS. Any Person who was not a “Guarantor” under
this Guaranty at the time of initial execution hereof shall become a “Guarantor”
hereunder if required pursuant to the terms of the Loan Documents by executing
and delivering to the Lender a Guaranty Supplement in substantially the form of
Exhibit A (each, a “Guaranty Supplement”). Such Person shall also deliver such
items to the Lender in connection with the execution of such Guaranty Supplement
as required by the terms of the Loan Documents and this Guaranty. Any such
Person shall thereafter be deemed a “Guarantor” for all purposes under this
Guaranty.

Section 26 WAIVER OF RIGHT TO TRIAL BY JURY. EACH GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THIS GUARANTY OR
ANY OF THE LOAN DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY ANY BENEFICIARY
IN THE ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS GUARANTY OR THE
OTHER LOAN DOCUMENTS.

 

- 10 -



--------------------------------------------------------------------------------

Section 27 NO ORAL AGREEMENTS. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 28 NOTICES AND DELIVERIES. All notices and other communications to any
Guarantor shall be made to such Guarantor’s address specified on its signature
page hereto. All notices and other communications provided for herein shall be
effectuated in the manner provided for in Section 11.11 of the Loan Agreement.

Section 29 HEDGING OBLIGATIONS. Notwithstanding anything to the contrary
contained herein, no Guarantor shall be deemed to be a guarantor of any Hedging
Obligations (as defined below) if such Guarantor is not an “Eligible Contract
Participant” as defined in § 1(a)(18) of the Commodity Exchange Act (7 U.S.C. §
1 et seq.) (as amended from time to time, and any successor statute, the
“Commodity Exchange Act”) and the applicable rules issued by the Commodity
Futures Trading Commission and/or the Securities and Exchange Commission
(collectively, and as now or hereafter in effect, the “ECP Rules”), to the
extent that the providing of such guarantee hereunder by such Guarantor would
violate the ECP Rules or any other applicable law. This Section shall not affect
any Guaranteed Obligations of any Guarantor other than Hedging Obligations nor
shall it affect the Guaranteed Obligations of any Guarantor if such Guarantor
qualifies as an “Eligible Contract Participant.” As used herein, “Hedging
Obligation” means any obligation to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of § 1(a)(47) of the
Commodity Exchange Act.

Section 30 AMENDMENT AND RESTATEMENT. This Guaranty is an amendment and
restatement of, but not a release or novation of, the Existing Guaranty. Parent
ratifies and confirms its obligations pursuant to the Existing Guaranty, as
amended, restated and modified by this Guaranty.

[Remainder of Page Intentionally Left Blank. Signature Page Follows.]

 

- 11 -



--------------------------------------------------------------------------------

EXECUTED as of the first date herein set forth.

 

   

GUARANTOR:

 

ADDRESS:    

NOBILIS HEALTH CORP.,

a corporation formed under the laws of the

province of British Columbia

 

_______________________________

_______________________________

_______________________________

Attention: ______________________

  By:  

/s/ Kenneth Klein

   

Kenneth Klein

Chief Financial Officer

Signature Page to Guaranty